                       1       Z. KATHRYN BRANSON, ESQ., Bar #11540
                               STEVEN J.T. WASHINGTON, ESQ., Bar # 14298
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                       5       Email: kbranson@littler.com
                                       swashington@littler.com
                       6

                       7       Attorneys for Defendant
                               WALMART INC.
                       8

                       9                                      UNITED STATES DISTRICT COURT

                    10                                              DISTRICT OF NEVADA

                    11

                    12
                               TIFFANY SOLORZANO, an Individual;
                    13                                                         Case No. 2:21-cv-00109-JAD-VCF
                                                 Plaintiff,
                    14
                               vs.                                              STIPULATION AND ORDER TO EXTEND
                    15                                                          DISCOVERY DEADLINES
                               WALMART, INC., a Foreign Corporation;
                    16         DOES 1 Through 25, inclusive, and ROE
                               CORPORATIONS 1 Through 25,                       [FIRST REQUEST]
                    17         inclusive,

                    18                           Defendants.

                    19

                    20                Pursuant to Local Rule IA 6-1 and Local Rule 26-3, Defendant WALMART, INC.
                    21         (“Defendant”) and Plaintiff TIFFANY SOLORZANO (“Plaintiff”), by and through their undersigned
                    22         counsel, hereby stipulate to amend the Discovery Plan and Scheduling Order (ECF No. 18) by
                    23         extending the outstanding discovery deadlines for a period of ninety (90) days.
                    24                This is the first request for an extension to the Discovery Plan and Scheduling Order in this
                    25         matter. The requested extension is sought in good faith and not for purposes of undue delay. This
                    26         request is submitted at least twenty-one (21) days or more before the expiration of the subject
                    27         deadlines.
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1                                    DISCOVERY COMPLETED TO DATE

                       2              The parties served their initial disclosures on March 10, 2021. Defendant propounded its First

                       3       Set of Interrogatories and Requests for Production of Documents on March 23, 2021. Plaintiff

                       4       responded to Defendant’s written discovery requests on April 23, 2021. On April 28, 2021, Plaintiff

                       5       served Plaintiff’s first supplement to initial disclosures. On April 29, 2021, Defendant deposed

                       6       Plaintiff. On May 27, 2021, Defendant served its first supplement to initial disclosures. On June 16,

                       7       2021, Plaintiff propounded written Requests for Production of Documents, Request for Admissions

                       8       and Interrogatories on Defendant. Defendant’s response deadline to Plaintiff’s discovery is July 16,

                       9       2021. On June 25, 2021, Defendant served its Second Set of Requests for Production of Documents.

                    10         Plaintiff’s responses are due on July 26, 2021. On June 28, 2021, Plaintiff served Plaintiff’s second

                    11         supplement to initial disclosures. Plaintiff and Defendant are also discussing dates to notice a 30(b)(6)

                    12         deposition of Defendant.

                    13                              DISCOVERY THAT REMAINS TO BE COMPLETED

                    14                Written discovery is ongoing in this case. The parties will review each other’s discovery

                    15         responses and engage in the meet and confer process as needed. The parties are currently engaged in

                    16         the meet and confer process on Plaintiff’s Responses to Requests for Production and Answers to

                    17         Interrogatories. Defendant intends to issue subpoenas for records (which subpoenas will be dependent

                    18         on Plaintiff’s discovery responses, which Defendant is in the process of reviewing). Defendant will

                    19         require time to review the subpoenaed records, assess the need for third-party depositions concerning

                    20         the subpoenaed records, and take additional depositions. Plaintiff also intends to review Defendant’s

                    21         written discovery responses, issue additional written discovery as needed, and notice depositions.

                    22                          REASONS FOR EXTENSION TO COMPLETE DISCOVERY

                    23                This extension is necessary to allow both parties ample time to complete all appropriate

                    24         discovery. Specifically, additional time is needed to complete written discovery and receive responses

                    25         to third-party subpoenas, as well as notice and take depositions and conduct additional third-party

                    26         discovery. The parties believe that, absent any unforeseen circumstances, all necessary discovery can

                    27         be accomplished by the requested extended deadline. Good cause exists to extend all deadlines in

                    28         order to permit the parties to achieve their respective stated discovery goals.
LITTLER MENDELSON, P.C.                                                          2.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1                                    REVISED DISCOVERY PLAN

                       2               1.      Discovery Cut-Off Deadline

                       3               The discovery cut-off deadline shall be extended for ninety (90) days from July 26, 2021 to

                       4       Monday, October 25, 2021 [Deadline is a Sunday moved to Monday].

                       5               2.      Amending the Pleadings and Adding Parties

                       6               The deadline to amend the pleadings and add parties passed on April 27, 2021 and shall not be

                       7       extended.

                       8               3.      Fed. R. Civ. P. 26(a)(2) Disclosures (Experts)

                       9               The expert disclosure deadline passed on May 27, 2021 and shall not be extended.

                    10                 4.      Rebuttal Expert Disclosures

                    11                 The rebuttal expert disclosure deadline passed on June 28, 2021 and shall not be extended.

                    12                 5.      Dispositive Motions Deadline

                    13                 The dispositive motion deadline shall be extended for ninety (90) days from August 25, 2021

                    14         to Tuesday, November 23, 2021.

                    15                 6.      Joint Pretrial Order Deadline

                    16                 If no dispositive motions are filed, and unless otherwise ordered by the Court, the joint pretrial

                    17         order deadline shall be filed thirty (30) days after the date set for filing dispositive motions, and

                    18         therefore, not later than Thursday, December 23, 2021. In the event dispositive motions are filed,

                    19         the date for filing the Joint Pretrial Order shall be suspended until thirty (30) days after the Court enters

                    20         a ruling on the dispositive motions or otherwise by further order of the Court.

                    21                 7.      Fed. R. Civ. P. 26(a)(3) Disclosures

                    22                 Unless the Court orders otherwise, the disclosures required in Fed. R. Civ. P. 26(a)(3) and any

                    23         objections thereto shall be included in the pretrial order.

                    24                 8.      Extensions or Modification of the Discovery Plan and Scheduling Order

                    25                 In accordance with Local Rule 26-3, any stipulation or motion for modification or extension

                    26         of this discovery plan and scheduling order must be made at least twenty-one (21) days prior to the

                    27         expiration of the subject deadline.

                    28                 Accordingly, the parties stipulate, subject to approval of this Court, to the following new
LITTLER MENDELSON, P.C.                                                         3.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1       proposed deadlines:

                       2
                                                                Current Deadline      Revised Deadline
                       3
                                     Discovery Cut-Off          July 26, 2021         Monday, October 25, 2021
                       4
                                     Dispositive                August 25, 2021       Tuesday, November 23, 2021
                       5             Motions
                       6                                                                                          If dispositive motions are filed,
                                     Joint Pretrial             September 24, 2021    Thursday, December 23, the deadline for filing the joint
                                     Order and                                        2021                   pretrial order will be suspended
                       7             Disclosures                                                                  until 30 days after decision on
                       8                                                                                          the dispositive motions or
                                                                                                                  further court order.
                       9       Dated: July 2, 2021                                    Dated: July 2, 2021
                    10         Respectfully submitted,                                Respectfully submitted,
                    11

                    12          /s/ Patrick W. Kang                                     /s/ Steven J.T. Washington
                    13         PATRICK W. KANG, ESQ.                                  Z. KATHRYN BRANSON, ESQ.
                               KYLE R TATUM, ESQ.                                     STEVEN J.T. WASHINGTON, ESQ.
                    14         TIFFANY S. YANG, ESQ.                                  LITTLER MENDELSON, P.C.
                               KANG & ASSOCIATES, PLLC
                    15
                               Attorneys for Plaintiff                                Attorneys for Defendant
                    16         TIFFANY SOLORZANO                                      WALMART INC.

                    17

                    18                                                                    IT IS SO ORDERED.
                                                                                                     7-2-2021
                    19                                                                    Dated: _____________________
                    20

                    21
                                                                                          _______________________________________
                    22                                                                    UNITED STATES MAGISTRATE JUDGE
                    23

                    24

                    25         4845-3342-8464.1 / 080000-4158

                    26

                    27

                    28
LITTLER MENDELSON, P.C.                                                              4.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
